Fourth Court of Appeals
                                        San Antonio, Texas
                                            November 12, 2014

                                            No. 04-14-00550-CV

                       IN RE FREEDOM BIBLE RESEARCH INSTITUTE
                           a/k/a Body of Christ Camp and Timothy Raub

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On August 4, 2014, relators Freedom Bible Research Institute a/k/a Body of Christ Camp
and Timothy Raub, filed this petition for a writ of mandamus. The court has considered relators’
petition and the response of the real parties in interest and has determined that relators are entitled
to the relief requested in part. Accordingly, the petition for writ of mandamus is
CONDITIONALLY GRANTED IN PART. TEX. R. APP. P. 52.8(c).

        The Honorable Antonia Arteaga is ORDERED to vacate the portions of orders dated July
3 and August 1, 2014, finding that FBRI or the Camp are before the court and allowing substitution
pursuant to Rule 28, as well as any findings with respect to FBRI or the Camp, and any procedural
or monetary sanctions imposed upon FBRI or the Camp. The writ will issue only if we are notified
that Judge Arteaga has not done as directed within fifteen days from the date of this order.

        The motion for sanctions filed on September 18, 2014 on behalf of the real parties in
interest is DENIED.

        It is so ORDERED on November 12, 2014.

                                           _____________________________
                                           Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of November, 2014.
                                           _____________________________
                                           Keith E. Hottle, Clerk



1
 This proceeding arises out of Cause No. 2009CI00467, styled Frances McClintock, Individually and as Next Friend
of S.M., A Minor Child v. Love Demonstrated Ministries International, Inc., et al., pending in the 285th Judicial
District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.